STOCK PURCHASE AGREEMENT This Stock Purchase Agreement ("Agreement") is entered into this 28th day of June 2010 (“Effective Date”) by and between Lakeview Consulting, LLC ("Lakeview"), with a mailing address of 2657 Windmill Parkway, #159, Henderson, NV, 89-74 and Green Endeavors, Ltd. ("GEL"), a Delaware corporation with principal offices located at 59 West 100 South, Second Floor, Salt Lake City, Utah 84101. WHEREAS, Lakeview desires to acquire from GEL Thirty Three Thousand Three Hundred Thirty Four (33,334) shares of the Series B Preferred stock of GEL (“Green Shares”); WHEREAS, GEL desires to receive Fifty Thousand dollars ($50,000) in exchange for the transfer of the Green Shares to Lakeview; NOW, THEREFORE with the above being incorporated into and made a part hereof for the mutual consideration set out herein and, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Exchange.
